Citation Nr: 0612949	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-27 090	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for superficial 
thrombophlebitis of the left leg secondary to service-
connected right knee disability or surgery for service-
connected left knee meniscal tear with chondromalacia.

2.  Entitlement to service connection for pulmonary embolism 
secondary to service-connected right knee disability or 
surgery for service-connected left knee meniscal tear with 
chondromalacia.

3.  Entitlement to a disability rating in excess of 20 
percent for a right knee disability for the periods prior to 
October 3, 2002, and since December 1, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a January 2003 rating decision, the RO granted a temporary 
total evaluation for surgical or other treatment for the 
veteran's service-connected right knee disability 
necessitating convalescence for the period from October 3, 
2002, to November 30, 2002; and denied a disability rating in 
excess of 20 percent prior to and since that period.  In a 
March 2003 rating decision, the RO continued the denial of a 
disability rating in excess of 20 percent for the veteran's 
right knee disability.  The veteran timely perfected an 
appeal of this determination to the Board.  

In a February 2005 rating decision, the RO denied service 
connection for superficial thrombophlebitis of the left leg 
and pulmonary embolism, both as secondary to service-
connected left knee meniscal tear with chondromalacia.

The Board notes that the veteran initially filed a claim of 
entitlement to service connection for a left knee disorder 
secondary to service-connected right knee disorder.  He later 
modified his claims to include postoperative residuals of 
blood clots and pulmonary embolism.  In a February 2004 
rating decision, the RO granted service connection for left 
knee meniscal tear with chondromalacia.  As noted above, 
however, the RO denied service connection for superficial 
thrombophlebitis of the left leg and pulmonary embolism.  In 
light of the veteran's contentions, the Board has 
recharacterized the issues as listed on the title page.

In addition, although the veteran was scheduled for a Board 
hearing in Washington, DC, he failed to report.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2005).  

Lastly, the Board notes that additional VA medical records 
have been associated with the claims file since the issuance 
of the March 2005 supplemental statement of the case (SSOC).  
After review, the Board finds that the additional medical 
evidence is cumulative and essentially duplicates evidence 
previously of record that was discussed in the above SSOC.  
See 38 C.F.R. § 19.37 (2005).  Thus, a remand for the 
issuance of a SSOC is not required, and the Board will 
consider the above evidence in conjunction with this appeal.

The issues of entitlement to service connection for 
superficial thrombophlebitis of the left leg secondary to 
service-connected right knee disability or surgery for 
service-connected left knee meniscal tear with chondromalacia 
and entitlement to service connection for pulmonary embolism 
secondary to service-connected right knee disability or 
surgery for service-connected left knee meniscal tear with 
chondromalacia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

For the periods prior to October 3, 2002, and since December 
1, 2002, the veteran's right knee disability was manifested 
by pain and slight overall limitation of motion; however, 
even when pain is considered, the veteran's disability is not 
shown to result in functional loss consistent with or 
comparable to limitation of motion of the right leg to 15 
degrees on flexion or to 20 degrees on extension, ankylosis 
of the knee, or severe recurrent subluxation or lateral 
instability, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2005); 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran was not provided a proper VCAA 
notice prior to the initial AOJ decision.  In an analogous 
case, the United States Court of Appeals for Veterans Claims 
(Court) acknowledged that where the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the veteran 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of a May 2003 letter essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
letter informed the veteran of the information and evidence 
required to substantiate a claim for an increased rating, and 
of his and VA's respective duties for obtaining evidence.  
The letter also asked the veteran to send information 
describing additional evidence or to send the additional 
evidence itself.  Thus, as a practical matter, the Board 
finds that the veteran has been asked to submit any evidence 
in his possession that pertains to his claim.  

In addition, VA provided the veteran with a copy of the 
appealed March 2003 rating decision, July 2003 statement of 
the case, and March 2005 supplemental statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he was 
also specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of VA 
medical records, VA examination reports, and statements made 
by and on behalf of the veteran in support of his claim.  The 
Board observes that there are no outstanding private medical 
records.  In this regard, the Board notes the veteran's 
statement in a January 2004 correspondence indicating that he 
receives no treatment outside of the VA medical center.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  
In the present appeal, the veteran was not notified of the 
evidence required for the assignment of an effective date.  
For the reasons described below, the claimed increased rating 
is being denied and a new/additional effective date will not 
be assigned.  As such, there is no prejudice to the veteran 
with respect to any notice deficiencies related to effective 
date issues.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  

Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Analysis

For the periods prior to October 3, 2002, and since December 
1, 2002, the veteran's right knee disability has been 
evaluated as 20 percent disabling under Diagnostic Code 5259-
5257, 38 C.F.R. § 4.71a (2005).  The Board notes that the 
veteran's disability has been evaluated by analogy.  38 
C.F.R. § 4.20 (2005).

Under Diagnostic Code 5257, the following evaluations are 
assignable for other impairment of the knee:

30 percent for severe recurrent subluxation or lateral 
instability; 
20 percent for moderate recurrent subluxation or lateral 
instability; and
10 percent for slight recurrent subluxation or lateral 
instability.

38 C.F.R. § 4.71a (2005).  

Under Diagnostic Code 5259, a 10 percent evaluation is 
assigned for removal of semilunar cartilage that is 
symptomatic.  Id.

Initially, the Board notes that 10 percent is the maximum 
schedular rating allowed under Diagnostic Code 5259.  As 
such, the Board finds that a higher rating is not warranted 
under this diagnostic code.

The Board next finds that a higher rating is not warranted 
under Diagnostic Code 5257 for either period in question, as 
the veteran's disability has not been reflective of severe 
recurrent subluxation or lateral instability.  

The medical evidence prior to October 3, 2002, shows no signs 
of subluxation or of severe lateral instability.  In this 
regard, a July 2002 VA treatment note reflects no 
subluxations on X-rays, and tests for instability were 
difficult to illicit.  However, the veteran did not complain 
of any instability at that time.  The medical evidence since 
December 1, 2002, also show no signs of subluxation or 
lateral instability.  In this regard, February 2003 and March 
2005 VA examination reports reflect no history of 
subluxation, and negative tests for instability.  

The Board notes the veteran's complaints of instability but 
points out that the objective medical evidence of record is 
negative for any instability.  Thus, a higher rating is not 
warranted under Diagnostic Code 5257 for the period prior to 
October 3, 2002, or since December 1, 2002.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee disability.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher rating.  

The Board notes that Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension of the knee are 
applicable.  After review, the Board concludes that a higher 
rating is not warranted under either diagnostic code for 
either period of time.

A July 2002 VA treatment note reflects range of motion of the 
knee from 0 to 130 degrees.  The Board observes that these 
findings reflect zero percent ratings for limitation of 
flexion and extension under Diagnostic Codes 5260 and 5261.  
Thus, these diagnostic codes do not provide for a higher 
rating for the period prior to October 3, 2002.  

The February 2003 VA examination report reflects flexion to 
120 degrees, with pain starting at 80 degrees, and extension 
lacking 15 degrees.  In this regard, the Board observes that, 
although the veteran's disability warranted a noncompensable 
rating for limitation of flexion, his disability warranted a 
20 percent rating for limitation of extension.  However, the 
recent March 2005 VA examination found flexion to 150 degrees 
and extension to -30 degrees, with increased pain after 90 
degrees of flexion.  In this regard, the Board observes that 
the veteran has full range of motion.  Indeed, the 
examination report reflects that the veteran's range of 
motion at baseline is full but that functional range of 
motion is limited by pain and fatigue.  Given that the 
veteran had normal range of motion at the most recent 
examination, the Board finds that his disability does not 
warrant a compensable rating under either Diagnostic Code 
5260 or 5261.  See Francisco, supra.  Indeed, the recent 
findings show that the veteran's disability warrants less 
than zero percent ratings for both flexion and extension.  
Thus, these diagnostic codes do not provide for a higher 
rating for the period since December 1, 2002.

The Board notes the veteran's complaints of pain, weakness, 
and fatigability; however, the Board reiterates that this 
disability is evaluated based on limitation of motion due to 
pain.  Given the most recent range of motion findings, which 
are consistent with less than zero percent ratings for both 
flexion and extension, a rating in excess of 20 percent is 
not appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

In addition, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the findings in the July 2002 VA treatment note 
do not show a compensable level of flexion or extension to 
allow for the assignment of a compensable evaluation for both 
planes of motion prior to October 3, 2002.  Likewise, the 
findings of the most recent VA examination do not show a 
compensable level of flexion or extension to allow for the 
assignment of a compensable evaluation for both planes of 
motion since December 1, 2002.  Separate ratings under 
VAOPGCPREC 9-2004 are therefore not warranted.

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Indeed, at the March 2005 VA examination, the 
veteran stated that he can perform his job without any 
significant difficulty secondary to the knee pain but that 
sitting with his knees flexed for periods of time will 
occasionally cause him to get up and stretch them out.  
Therefore, the Board finds that the criteria for submission 
for consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 20 percent for the veteran's 
disability either prior to October 3, 2002, or since December 
1, 2002.


ORDER

A disability rating in excess of 20 percent for a right knee 
disability for the periods prior to October 3, 2002, and 
since December 1, 2002, is denied.


REMAND

The veteran contends, in essence, that he developed 
superficial thrombophlebitis of the left leg and a pulmonary 
embolism secondary to his service-connected right knee 
disability.  

Initially, as noted in the introduction, the Board notes that 
the veteran filed a claim for service connection for a left 
knee disorder secondary to service-connected right knee 
disorder, to include postoperative residuals of blood clots 
and pulmonary embolism.  The record also shows that the 
veteran underwent surgery on his now service-connected left 
knee meniscal tear with chondromalacia.  Lastly, the record 
shows that his superficial thrombophlebitis of the left leg 
and pulmonary embolism may be due to a long car trip 
following the surgery.

The Board notes that the veteran was scheduled for a VA 
examination to determine the etiology of his claimed 
disorders, but he failed to report.  Because the Board finds 
that a medical opinion is needed prior to adjudicating these 
secondary service connection claims, a remand is warranted in 
this case.  In addition, the record is unclear as to whether 
the veteran was informed of the consequences of failing to 
report for the examination, that adjudication of his claims 
would be based on the evidence of record.  Thus, on remand, 
the RO should so inform the veteran.

In addition, during the course of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the disability 
rating and effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  As these questions are currently involved, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
that a disability rating and an effective date for the award 
of benefits are assigned when service connection is granted, 
and also includes an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested below, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claims.


Accordingly, the case is REMANDED for the following action:

1.  With respect to both issues on appeal, 
the RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability and an effective 
date for the disabilities on appeal, as 
outlined in Dingess/Hartman, supra.  

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent, and etiology of his 
superficial thrombophlebitis of the left 
leg and pulmonary embolism.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, the examiner should 
state whether the veteran's current 
superficial thrombophlebitis of the left 
leg and a pulmonary embolism are related 
to either his service-connected right knee 
disability or left knee meniscal tear with 
chondromalacia, or due to other causes, 
including a long car ride as noted in the 
VA treatment notes.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for superficial 
thrombophlebitis of the left leg secondary 
to service-connected right knee disability 
or surgery for service-connected left knee 
meniscal tear with chondromalacia, and 
entitlement to service connection for 
pulmonary embolism secondary to service-
connected right knee disability or surgery 
for service-connected left knee meniscal 
tear with chondromalacia.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


